Case 1:19-cv-01869-LPS Document 13-18 Filed 12/20/19 Page 1 of 8 PageID #: 504




                       EXHIBIT 18
12/19/2019   Case 1:19-cv-01869-LPSiPhone
                                      Document       13-18
                                          iOS Users Can't ChangeFiled
                                                                 Default12/20/19       Page
                                                                        Apps: Safari, Mail, Music2- of 8 PageID #: 505
                                                                                                    Bloomberg



    Technology

    Apple’s Default iPhone Apps Give It Growing
    Edge Over App Store Rivals
    Users can’t replace Apple’s default apps with third-party options. A House antitrust panel
    wants to know why.

    By Mark Gurman
    October 2, 2019, 6:00 AM EDT




    Tim Cook, chief executive oﬃcer of Apple Inc. Photographer: David Paul Morris/Bloomberg


    When consumers ﬁre up the latest iPhones for the ﬁrst time in the coming weeks, they’ll ﬁnd the
    device brimming with Apple Inc.’s home-grown apps, already installed and set as default
    programs. This prized status isn’t available to outside software, making it hard for
    some developers to compete, and that’s catching the eye of lawmakers probing potential
    antitrust violations in the technolo y industry.


    Being a default app on the world’s best-selling smartphone is valuable because consumers are
    subtly coaxed and prodded into using this more-established software rather than


https://www.bloomberg.com/news/articles/2019-10-02/iphone-ios-users-can-t-change-default-apps-safari-mail-music          1/7
12/19/2019   Case 1:19-cv-01869-LPSiPhone
                                      Document       13-18
                                          iOS Users Can't ChangeFiled
                                                                 Default12/20/19       Page
                                                                        Apps: Safari, Mail, Music3- of 8 PageID #: 506
                                                                                                    Bloomberg

    alternatives. For example, Safari is the iPhone’s default web browser, so when a user clicks a link
    to a website, it will automatically open there, even if other browsers are on the handset.


    The Rise of Apple Default Apps
    Company's in-house apps proliferate alongside third-party software
    Source: Apple, Bloomberg


    The issue has become more prevalent as Apple’s selection of apps has grown. In 2007, the
    iPhone had 17 pre-installed apps. Today, there are 38. And since the App Store launched in 2008,
    Apple has never let consumers set a third-party app as a default option, unlike on Android,
    Windows, and Apple’s own macOS computer operating system. Android users can pick Firefox
    as their go-to browser relatively easily, for instance.


    A House antitrust panel wrote to Apple recently to demand executive communications relating
    to iPhone default apps. The lawmakers want to learn about the company’s policies on whether
    iPhone users can set non-Apple apps as defaults in categories including web browsers, maps,
    email and music.


    “This sounds like Microsoft in the 90s,” said David Reichenberg, an antitrust lawyer at Cozen
    O’Connor. Back then, the U.S. sued Microsoft Corp. for trying to shut out other web browsers by
    bundling Internet Explorer with its Windows operating system and making it hard to install
    replacements.


    Windows was much more dominant than Apple’s iOS mobile operating system, which has 35% of
    the U.S. market for smartphones, according to International Data Corporation. However, Apple
    is a more-powerful player in the app market. In this ﬁrst half of this year, Apple's App Store
    handled $25.5 billion in consumer spending -- almost two-thirds of the total worldwide,
    according to Sensor Tower data. This gives outside developers little choice: They must be on
    iPhones to reach consumers – even if more of Apple’s in-house software stands in the way.


    “Apple could and ultimately should allow third-party apps to have the same power as ﬁrst-party
    ones,” said David Barnard, creator of Launch Center Pro, which competes against and works
    with Apple’s Shortcuts app. “I get there are security implications, but they’re not even allowing
    simple things that don’t impact security.”


    Apple said new iPhones come with in-house default apps to create a seamless user experience,
    while improving performance, battery life, security and privacy. “We have also created the App
    Store, the safest place to get apps, so customers can choose from millions of apps to ﬁnd the


https://www.bloomberg.com/news/articles/2019-10-02/iphone-ios-users-can-t-change-default-apps-safari-mail-music          2/7
12/19/2019   Case 1:19-cv-01869-LPSiPhone
                                      Document       13-18
                                          iOS Users Can't ChangeFiled
                                                                 Default12/20/19       Page
                                                                        Apps: Safari, Mail, Music4- of 8 PageID #: 507
                                                                                                    Bloomberg

    ones that further enhance their iPhone,” a company spokesman wrote in a statement. “In the
    few categories where Apple also has an app, we have many successful competitors.”


    The company also noted that a recent review of Top Free section of the App Store showed that
    competitors across many categories are easily accessible and popular with consumers.


    Read the full statement here, plus Apple’s plan to give outside developers more access via the
    company’s Siri digital assistant.


    Apple's App History
    Apple has more than doubled its bundled apps since the ﬁrst iPhone's debut
    Source: Apple, Bloomberg
    Note: Some apps are iPad-exclusive. Apple also installs other apps like Pages and Garageband, and its own Apple
    Store app, on some devices. It also used to make its own versions of Google apps like YouTube and Google Maps.
    Some apps were also on App Store before becoming pre-installed.


    Home-grown iPhone software, such as Safari, Reminders, Mail, Notes and Podcasts,
    is also crucial to Apple’s ﬁght for smartphone shoppers against Samsung Electronics Co. and
    other handset manufacturers. These rivals also pre-install their own apps. Google’s Pixel
    smartphones ship with nearly 30 default apps, and the Android operating system comes with a
    suite of Google software pre-loaded. Europe's antitrust regulator ﬁned Google a record 4.3 billion
    euros ($4.7 billion) last year for strong-arming device makers into pre-installing its Search service
    and Chrome browser, giving the company a leg up because users are unlikely to look for
    alternatives.


    There's also a downside to giving outside developers more access: Many Android phones ship
    with apps from wireless carriers that users often don't want. Apple has barred these types of
    apps from being pre-installed on iPhones. The AT&T version of Samsung’s new Fold handset
    includes an app for DirectTV, while Android now comes with YouTube Music.


    Still, Apple has not allowed third-party apps to become system defaults partly to thwart the
    encroachment of rival software, according to one executive who used to work at the company. In
    an interview this year, former App Store review head Phillip Shoemaker said the “number one
    fear” in the early days of the iPhone and the App Store was that major third-parties like Google
    or Facebook Inc. would create a suite of mobile apps that would replace those built by
    Apple. “There is now a conﬂict as Apple goes into these spaces that are ripe with competition,”
    he said. Apple says competition is alive and well on the App Store.


    In 2016, Apple started letting iPhone users delete most of its pre-installed default apps. But while
    Apple Mail, Calendar and Music apps can be removed, third-party apps still can’t replace them as

https://www.bloomberg.com/news/articles/2019-10-02/iphone-ios-users-can-t-change-default-apps-safari-mail-music          3/7
12/19/2019   Case 1:19-cv-01869-LPSiPhone
                                      Document       13-18
                                          iOS Users Can't ChangeFiled
                                                                 Default12/20/19       Page
                                                                        Apps: Safari, Mail, Music5- of 8 PageID #: 508
                                                                                                    Bloomberg

    defaults. If a user deletes the Mail app and they go to send an email, they are prompted with a
    message to re-download the Apple email app, rather than use an already-installed third-party
    option like Microsoft Outlook.


    Readdle, which builds iPhone productivity apps, said Apple not oﬀering default status for third-
    party software degrades the user experience. “Even if you delete the Mail app, you still can’t set
    up a default email client, so if someone wants to use Spark, Superhuman, or Outlook, they
    should be given a choice,” Readdle marketing chief Denys Zhadanov said.


    This issue manifests itself in several important app categories, including web browsing, email,
    and music. Similarly, competing apps in other categories, including mobile payments, coding
    and secondary displays, are limited by Apple keeping some of its device functionality
    exclusively for its own software.


         Web Browsing: Click a web link and it will open automatically in Apple’s Safari browser.
         Apple does not oﬀer a systemwide way to change this. Rival browsers, including Chrome
         and Firefox, have their own “browsing engines,” which convert data on the web into pretty
         words and images. On iPhones, other browsers must use Safari’s WebKit browsing engine,
         which Apple says is needed for security.

         Mail: When you click an email address link on an iPhone, you are sent to Apple’s Mail app.
         There’s no way to change that default so third-party email apps like Microsoft Outlook or
         Gmail pop up automatically.

         Digital Assistants: iPhone and iPad users are stuck with Siri as the default for voice
         commands. Apple says this is for privacy and security reasons related to how the digital
         assistant is summoned when the gadgets are locked. The devices also have special hardware
         that lets only Siri respond to a voice trigger. With Android phones, users can change the
         default from the Google Assistant to a rival like Amazon’s Alexa.

         Music: Say “Hey Siri play U2” and your iPhone will play the music through the Apple Music
         app. There’s no way to have another music-streaming service, like Spotify or Pandora,
         automatically kick in. Instead, you must say “Hey Siri play U2 on Pandora.” Apple added Siri
         support for third-party music services this year, but you still have to specify the service you
         want to use. This behavior also applies to other app categories running in Siri, although
         Apple plans some changes here.

         Mobile payments: Only Apple’s Wallet app can use the iPhone’s special near-ﬁeld-
         communications chip for in-store credit card transactions. Google Pay must do without that
         access.



https://www.bloomberg.com/news/articles/2019-10-02/iphone-ios-users-can-t-change-default-apps-safari-mail-music          4/7
12/19/2019   Case 1:19-cv-01869-LPSiPhone
                                      Document       13-18
                                          iOS Users Can't ChangeFiled
                                                                 Default12/20/19       Page
                                                                        Apps: Safari, Mail, Music6- of 8 PageID #: 509
                                                                                                    Bloomberg

         Maps: Tap on a link to a location and you will be taken to the Apple Maps app. There is no
         systemwide option to change that default to Google Maps, Waze, CityMapper or Mapquest.
         Third-party maps apps also can’t use the iPhone’s Lock Screen to show turn-by-turn
         directions, while Apple Maps can.

         Coding: Apple’s Swift Playgrounds software-coding app for iPads reliably runs code in the
         background in a way that won’t crash Apple’s app. Third-party apps don’t have such
         protections.


    Android is more ﬂexible, giving outside developers more access. It oﬀers a central panel in
    the settings menu to change system-wide default apps for the Google voice assistant, web
    browser, phone, messaging, and mobile payment apps. Android also lets users choose a default
    music service for the Google Assistant, so that users don’t need to specify which music service to
    play a particular song from. In a test on a Google Pixel 3 XL, users can also set a default
    maps app. When accessing email for the ﬁrst time, any email app on the device can be chosen as
    the default. On other Android phones, the default apps page oﬀers additional options to choose
    diﬀerent camera, music, and photos apps.




https://www.bloomberg.com/news/articles/2019-10-02/iphone-ios-users-can-t-change-default-apps-safari-mail-music          5/7
12/19/2019   Case 1:19-cv-01869-LPSiPhone
                                      Document       13-18
                                          iOS Users Can't ChangeFiled
                                                                 Default12/20/19       Page
                                                                        Apps: Safari, Mail, Music7- of 8 PageID #: 510
                                                                                                    Bloomberg




    Screenshots on a Google Pixel show Android default apps settings panels.


    Consumers sometimes prefer apps from third-party developers because they are often updated
    more regularly than Apple’s software, and sometimes have unique functionality that Apple
    doesn’t oﬀer. Apple typically only issues major updates to its pre-installed apps when it releases
    new versions of iOS every September. Even then, some of Apple’s apps can often go multiple
    years without signiﬁcant changes.


    Some major app developers with several iPhone programs have begun building workarounds to
    set default apps within their own ecosystem. For example, an iPhone user can set the Gmail app
    to open all web links in Chrome and Google Maps. Google also oﬀers buttons known as
    Extensions to access its apps via other third-party apps in the iPhone’s share menu.


    Some developers blame the limitations of their iPhone apps on Apple keeping several
    Application Programming Interfaces to itself. APIs are crucial connections between operating
    systems and developers, providing access to the data and features that apps need to work well.


    Only Apple can access the API needed to build reliable apps that turn iPads into second screens
    for Mac computers, according to developer Matt Ronge, who co-created Astropad and Luna
    Display, two apps that oﬀer this feature. There are older APIs available, but they are inferior,
    making it hard for developers to compete with Sidecar, Apple’s own second-screen app, he
    said. Apple says it actively works to evaluate requests and feedback from developers.


    Still, Apple makes many of its APIs public. For phone and video calling apps, developers get the
    same incoming call interface as Apple uses. When you want to make a call, third-party apps get
    equal billing alongside the default iPhone calling program. The iPhone’s standard Camera app
    also has hundreds of competitors that can access Apple hardware, such as sensors and machine-
    learning tools.


    In this article
       AAPL
       APPLE INC

https://www.bloomberg.com/news/articles/2019-10-02/iphone-ios-users-can-t-change-default-apps-safari-mail-music          6/7
12/19/2019   Case 1:19-cv-01869-LPSiPhone
                                      Document       13-18
                                          iOS Users Can't ChangeFiled
                                                                 Default12/20/19       Page
                                                                        Apps: Safari, Mail, Music8- of 8 PageID #: 511
                                                                                                    Bloomberg

       280.02      USD      +0.28 +0.10%

       GOOGL
       ALPHABET INC A
       1,356.44      USD      +4.53 +0.34%


       005930
       SAMSUNG ELECTRON
       56,100.00 KRW  +100.00 +0.18%


       MSFT
       MICROSOFT CORP
       155.71    USD       +1.34 +0.87%


       T
       AT&T INC
       38.93     USD       +0.19 +0.49%




                                                 Terms of Service Trademarks Privacy Policy
                                                  ©2019 Bloomberg L.P. All Rights Reserved
                                        Careers Made in NYC Advertise Ad Choices     Contact Us Help




https://www.bloomberg.com/news/articles/2019-10-02/iphone-ios-users-can-t-change-default-apps-safari-mail-music          7/7
